Rule 424 (b) (3) Registration No. 333-142230 U.S. $20,000,000,000.00 National Rural Utilities CFC VARIABLE DENOMINATION FLOATING RATE DEMAND NOTES Pricing Supplement No. 34 Dated January 29, 2008 TO PROSPECTUS Dated April 19, 2007 Interest Rate: 3.175% per annum Rates will be set daily. Eligible Investor[1] will purchase a Variable Rate Note, containing a promise from CFC to repay the note plus interest upon the receipt of a Redemption Notice from the Eligible Investor. Period Beginning: January 29, 2008 [1] Generally CFC members and other rural utilities which have been determined to satisfy federal and state eligibility criteria
